Jack Holt, Jr., Chief Justice. The appellant, Richard Logan, was convicted in three separate trials by jury of nine counts of rape and sentenced to life imprisonment plus 280 years. Following his convictions, Logan appealed and the trial court granted a blanket appeal bond; a month later, the State filed a verified petition to revoke Logan’s release. Subsequently, a hearing was held and the trial court revoked the appeal bond, finding that there was a substantial risk that Logan would commit a serious crime if admitted to bail pending appeal. From that order, Logan appeals contending that the trial court erred in revoking his appeal bond on the basis that the decision was arbitrary and not based on any substantial evidence.  Logan’s convictions were the cumulative result of three separate trial court proceedings; upon appeal, six of the convictions were affirmed, one conviction modified to carnal abuse in the third degree, and one conviction was reversed and remanded. The remaining conviction has not been decided on appeal. As a result of the convictions affirmed by this Court, Logan is currently imprisoned in the Arkansas Department of Correction and the question concerning the revocation of his appeal bond is moot. We do not ordinarily decide moot issues, General Publishing Co. v. Erxleben, 283 Ark. 136, 671 S.W.2d 182 (1984) (citing Mabry v. Kettering, 92 Ark. 81, 122 S.W. 115 (1909)), and will not here. “It is the duty of this [C]ourt to decide actual controversies by a judgment which can be carried into effect and not to give opinions upon abstract propositions or to declare principles of law which cannot affect the matter in issue in the case at bar.” Saunders v. Kleier, 296 Ark. 25, 751 S.W.2d 343 (1988) (citing Kays v. Boyd, 145 Ark. 303, 224 S.W. 617 (1920)). Accordingly, the trial court is affirmed. Affirmed.